Citation Nr: 1026767	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right knee 
disorder to include injury residuals.  

2.  Entitlement to service connection for chronic tinnitus 
(ringing in the ears).  

3.  Entitlement to service connection for a chronic respiratory 
disorder to include bronchitis.  

4.  Entitlement to service connection for a chronic acquired eye 
disorder.  

5.  Entitlement to service connection for a chronic shoulder 
disorder to include right shoulder injury residuals.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from March 1985 to March 
1988 and additional duty with the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Atlanta, Georgia, 
Regional Office (RO) which denied service connection for a right 
knee disorder, ringing in the ears, bronchitis, an eye disorder, 
and a shoulder disorder.  In June 2010, the Veteran was afforded 
a videoconference hearing before the undersigned Veterans Law 
Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran advances that service connection is warranted for 
chronic right knee injury residuals, chronic tinnitus, chronic 
bronchitis, a chronic acquired eye disorder, and a chronic right 
shoulder disorder.  The Veteran contends that: he sustained 
chronic right knee injury residuals when a car rolled over his 
right lower extremity; chronic tinnitus was incurred secondary to 
his inservice noise exposure; he incurred chronic bronchitis as 
the result of his inservice exposure to cleaning solvents; he 
incurred a chronic eye disorder secondary to his inservice 
optical treatment; and he sustained chronic right shoulder injury 
residuals during basic training.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the June 2010 videoconference before the undersigned Veterans 
Law Judge, the Veteran testified that he had served in the 
National Guard from 1988 to approximately 1993.  A May 1990 
Statement of Medical Examination and Duty Status from the Alabama 
Army Reserve National Guard indicates that the Veteran was on 
active duty for training in May 1990.  The Veteran's complete 
periods of active duty, active duty for training, and inactive 
duty for training with the Alabama Army National Guard have not 
been verified.  

At the videoconference hearing, the Veteran stated further that 
he received ongoing VA treatment for the claimed disabilities, to 
include his eyes.  Clinical documentation of the cited treatment 
is not of record.  

The VA should obtain all relevant military, VA, and private 
clinical documentation and other records which could potentially 
be helpful in resolving the Veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the Veteran's service treatment records, the Board 
observes that the Veteran was seen for right knee, respiratory, 
and eye complaints.  An August 1986 treatment record states that 
the Veteran reported that a car had rolled over his right lower 
extremity.  An impression of a right knee contusion was advanced.  
A December 1986 treatment entry states that the Veteran was 
treated for an upper respiratory infection.  Treatment entries 
dated in April 1987 and August 1987 note that the Veteran was 
seen for eye complaints.  

The Veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Since the claims file is being returned it should also be updated 
to include VA treatment records that are not already of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or other appropriate entity and 
request that (1) it verify the Veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Alabama Army National 
Guard and (2) forward all available service 
treatment records associated with such duty 
for incorporation into the record.  

2.  Contact the Veteran and request that he 
provide information as to all treatment of 
his claimed chronic right knee, tinnitus 
(ringing of the ears), respiratory, eye, 
and shoulder disabilities that is not 
already of record.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment, not already of record, be 
forwarded for incorporation into the 
record.  

4.  After completion of the action 
requested in Paragraphs 1-3, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic right knee disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If no chronic right knee 
disorder is identified, the examiner should 
specifically state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
knee disorder had its onset during active 
service/active duty/active duty for 
training; is etiologically related to the 
Veteran's inservice right lower extremity 
trauma; or otherwise is related to active 
service/active duty/active duty for 
training.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1-3, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic tinnitus.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
tinnitus had its onset during active 
service/active duty/active duty for 
training; is etiologically related to the 
Veteran's inservice noise exposure; or 
otherwise is related to active 
service/active duty/active duty for 
training.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1-3, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic respiratory 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If no chronic 
respiratory disorder is identified, the 
examiner should specifically state that 
fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
respiratory disorder had its onset during 
active service/active duty/active duty for 
training; is etiologically related to the 
Veteran's inservice upper respiratory 
infection; or otherwise originated during 
or is related to active service/active 
duty/active duty for training.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1-3, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic acquired eye 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If no chronic 
acquired eye disorder is identified, the 
examiner should specifically state that 
fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired eye disorder had its onset during 
active service/active duty/active duty for 
training; is etiologically related to the 
Veteran's inservice eye complaints; or 
otherwise originated during or is related 
to active service/active duty/active duty 
for training.  If a refractive error of the 
eye is diagnosed, the examiner should 
indicate whether there was a superimposed 
injury or disease in service that resulted 
in additional disability.  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  After completion of the action 
requested in Paragraphs 1-3, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic shoulder disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If no chronic shoulder disorder 
is identified, the examiner should 
specifically state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
shoulder disorder had its onset during or 
otherwise originated or is related to 
active service/active duty/active duty for 
training.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

9.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right knee disorder to include 
injury residuals, chronic tinnitus (ringing 
in the ears), a chronic respiratory 
disorder to include bronchitis, a chronic 
acquired eye disorder; and a chronic 
shoulder disorder to include right shoulder 
injury.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


